Loccisano v Ayers (2015 NY Slip Op 05648)





Loccisano v Ayers


2015 NY Slip Op 05648


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-10305
 (Index No. 14794/08)

[*1]Frank Loccisano, respondent, 
vRobert Ayers, et al., defendants, Conestoga Title Insurance Company, appellant.


Lewis & Greer, P.C., Poughkeepsie, N.Y. (Veronica A. McMillan and Alana R. Bartley of counsel), for appellant.
Eaton & Torrenzano, LLP, Brooklyn, N.Y. (Craig Eaton of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for negligence, the defendant Conestoga Title Insurance Company appeals from an order of the Supreme Court, Kings County (Battaglia, J.), dated August 16, 2013, which denied its motion for summary judgment dismissing the fourth cause of action.
ORDERED that the order is affirmed, with costs.
The Supreme Court correctly determined that the defendant Conestoga Title Insurance Company (hereinafter Conestoga) failed to establish its prima facie entitlement to judgment as a matter of law dismissing the fourth cause of action, wherein the plaintiff alleged that Conestoga was negligent in connection with the purchase and sale of certain premises. A party moving for summary judgment does not meet its initial burden of proof by merely pointing to gaps in the plaintiff's case (see Collado v Jiacono, 126 AD3d 927; Cox v Consolidated Edison, Inc., 125 AD3d 923). As Conestoga failed to satisfy its prima facie burden, the court correctly denied its motion regardless of the sufficiency of the opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853).
BALKIN, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court